Beard, J.,
(dissenting).
I do not dissent from the principles of law stated in the opinion of the majority, but am unable to reach the conclusion that they are applicable to the facts of this case, as I read and understand the evidence. The only persons who saw the conditions of the room in the mine where Benedict and Rotolo were working between the time the shot was fired and the happening of the accident, were those two persons, and they both testified that they saw that the piece of coal which fell and injured Benedict protruded from the face of the vein and that it was cracked therefrom. Benedict said it was a small crack but did not state what he meant by a small crack. Rotolo said it was about .three inches. Both stated it was sufficient to admit a bar of sufficient size to be used as a pry. There was, therefore, no question in the case as to whether or not a man of ordinary intelligence and exercising ordinary care should have discovered the condition, for they did see it. That Benedict understood and appreciated the fact that there was danger is, to my mind, clearly shown by his own testimony. While he said he did not understand and appreciate the danger, he said he attempted to pry it down partly to protect himself and partly to get the coal down. If he realized from the conditions he discovered that it was necessary to do some*380thing to protect himself he certainly appreciated that there was danger. The sounding test is shown by the evidence to be one method, but not the only method, by which a miner is enabled to discover whether' or not a shot has loosened coal from the body of the vein, but which has not fallen. Had Benedict been fully instructed in the use of that test and had employed it in this instance and had discovered thereby that the piece of coal had been loosened, and had then attempted to pry it down and it did not come — and there is no evidence that in that case he would have done anything else — how much more would he have understood or appreciated the danger than he did from what he testified he actually saw? For instance — one going upon a railroad track in front of a train he sees approaching and is struck and injured by the train, is hardly in a position to claim that he was injured because the whistle was not blown or the bell rung. Benedict having been warned of the danger from what he saw and deeming that warning sufficient to require him to take steps to protect himself, is not in a position to claim that by the’use of another method in which he was not instructed he could have discovered the same liability to injury. I am convinced that upon the record in this case that the evidence is entirely insufficient to establish that the failure to instruct him in the application of the sounding test was the proximate cause of his injury, and that the former opinion was just, and should be adhered to.